FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the
16th day of December, 2011, by and between the parties listed on Exhibit A
attached hereto and made a part hereof (individually and collectively, “Seller”)
and SOUTHSTAR DEVELOPMENT PARTNERS, INC. (“Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of October 12, 2011 (“Original Agreement”), as amended
by First Amendment to Purchase and Sale Agreement having an effective date of
October 31, 2011 (“First Amendment”) and Second Amendment to Purchase and Sale
Agreement having an effective date of November 14, 2011 (“Second Amendment”),
Third Amendment to Purchase and Sale Agreement having an effective date of
December 1, 2011 (“Third Amendment”), and various extensions of the
Renegotiation Date until December 2, 2011 (“Extensions”). The Original Agreement
as modified by the First Amendment, the Second Amendment and Extensions are
collectively referred to as the “Agreement”; and

 

WHEREAS, the parties desire to amend the provisions of the Agreement with
respect to the Buyer performing further environmental studies with respect to
the Specified Area.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.                  The recitations heretofore set forth are true and correct
and are incorporated herein by this reference.

2.                  The Agreement as amended by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
supersede and control to the extent of such inconsistency. Terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

3.                  The definition of “Closing Date” is hereby deleted in its
entirety and the following inserted in lieu thereof:

“Closing Date” shall mean January 3, 2012; provided, however, the Buyer shall
have the right to extend the Closing Date for up to two (2) periods, the first
being until February 3, 2012 and the second (if previously extended to February
3, 2012) until March 2, 2012 (“Outside Closing Date”) upon written notice to
Seller of such election prior to the Closing Date then in effect; provided,
however, in no event (other than as provided in Section 8(c)) shall the Outside
Closing Date be extended to a date later than March 2, 2012. The Closing Date as
provided earlier in this definition may be further extended by Seller as
provided in Section 8(c) of this Amendment.

1

 



4.                  Pursuant to the First and Second Amendments, the parties had
addressed a methodology whereby further environmental investigation would be
made to address the potential hazardous substances located upon the Vintage Oaks
Property. Accordingly, the parties hereby agree to delete the references to
Paragraph 9 of the First Amendment and Paragraph 3 of the Second Amendment and
agree to the following in lieu thereof:

The Seller and Buyer have agreed that the Seller has retained an environmental
consultant to evaluate the potential hazardous substances located in the area of
the Dip Vat located upon the Vintage Oaks Property (“Specified Area”). On or
before December 31, 2011, the Seller shall advise the Buyer in writing of the
results of its environmental study regarding the hazardous substances located in
the Specified Area (“Updated Report”), the proposed remediation methodology that
the Seller would suggest to be utilized to remediate the hazardous substances
located in the Specified Area in a manner consistent with Hazardous Waste Laws,
and the rules of the Texas Commission of Environmental Quality and such other
government agency with jurisdiction over the hazardous waste located in the
Specified Area (“Environmental Agency”), together with its estimate of the costs
of such remediation (“Seller Remediation Proposal”) and either:

(i) Seller shall provide Buyer with written agreement that at Closing it will
escrow with Escrow Agent the amount set forth in the Seller Remediation Proposal
(“Escrow Amount”) and either before or after Closing (at Seller’s option), the
Seller will proceed to remediate the hazardous substances located in the
Specified Area in accordance with the Seller Remediation Proposal (“Seller
Agreement to Remediate”). To the extent that the Seller provides such written
Seller Agreement to Remediate, then after Closing (to the extent Seller has not
commenced such work prior to Closing), the Seller shall promptly commence and
proceed with reasonable diligence to remediate such contamination after Closing
consistent with such Seller Remediation Proposal in order to obtain a no further
action letter from any applicable Environmental Agency or similar acknowledgment
that the Specified Work has been performed in accordance with Hazardous Waste
Laws (“No Further Action Notice’).

(v) The Escrow Agent will reimburse the Seller from time to time (for expenses
set forth in the Seller Remediation Proposal whether incurred prior to or after
Closing) out of such Escrow Amount for the cost of such remediation upon
presentation of reasonable documentation evidencing the costs incurred by Seller
to perform the work consistent with Seller Remediation Proposal (“Specified
Work”).

2

 



(w) In the event the remediation costs incurred by Seller to perform the
Specified Work is less than Escrow Amount, then the remaining Escrow Amount
shall be promptly released to Seller. In the event the cost of the Specified
Work exceeds the Escrow Amount, the Seller shall be responsible to pay any such
excess amount over the Escrow Amount.

(x) To the extent the Seller provides the written Seller Remediation Proposal
and Seller obtains the No Further Action Notice on or before Closing, then the
Seller shall not be required to deliver the Escrow Amount at Closing.

(y) To the extent the Seller gives a Seller Agreement to Remediate, at Closing,
the Buyer shall execute an easement in form reasonably acceptable to the Seller
permitting Seller and its agents and designees reasonable access over the
Vintage Oaks Property as reasonably required to enable the Seller to perform the
Specified Work, including, but not limited to, any monitoring that may be
required in connection therewith (“Easement”) and the Buyer agrees that it shall
cooperate and assist the Seller (at no material cost to Buyer) as reasonably
requested by Seller in connection with Seller performing the Specified Work.

(z) Seller shall obtain the No Further Action Notice no later than eighteen (18)
months from the Closing (“Remediation Deadline”). Should Seller fail to obtain
the No Further Action Notice prior to the expiration of the Remediation
Deadline, Buyer shall be entitled to elect to either (i) pursue a claim for
specific performance against Seller, or (ii) perform the remediation and advance
the cost thereof for the account of Seller in which event Seller shall be
obligated to reimburse Buyer for the expense of the remediation performed by
Buyer.

(ii) In the event the Seller does not provide the Seller Agreement to Remediate,
then the parties agree:

(v) At Closing, the Specified Area as set forth in the Updated Report shall be
excluded from the term Property, (ii) the Purchase Price to be paid at Closing
shall be reduced by the “Specified Area Price” (as hereinafter defined). The
“Specified Area Price” shall be: (i) One Hundred Thousand Dollars ($100,000) if
the Specified Area is three (3) acres or less; (ii) One Hundred Fifty Thousand
Dollars ($150,000) if the Specified Area is between three (3) acres and six (6)
acres; and (iii) Two Hundred Thousand Dollars ($200,000) if the Specified Area
is more than six (6) acres.

(w) The portion of the Deposit equal to ten percent (10%) of the Specified Area
Price shall remain in escrow (“Specified Area Deposit”) after the Closing as the
deposit for the purchase of the Specified Area. If Buyer defaults in the
purchase of the Specified Area, the Seller shall be entitled to terminate the
Agreement for the sale of the Specified Property and obtain the Specified Area
Deposit or sue for specific performance.

3

 



(x) Seller shall obtain the No Further Action Notice no later than the
Remediation Deadline. Should Seller fail to obtain the No Further Action Notice
prior to the expiration of the Remediation Deadline, Buyer shall be entitled to
elect to either (i) pursue a claim for specific performance against Seller, or
(ii) perform the remediation and advance the cost thereof for the account of
Seller in which event Seller shall be obligated to reimburse Buyer for the
expense of the remediation performed by Buyer.

(y) The Buyer shall be required to purchase the Specified Area from Seller for
the Specified Area Price on a date (“Specified Closing Date”) which is ten (10)
business days after a No Further Action Notice has been issued. The provisions
of this Agreement shall remain in effect with respect to the Specified Area as a
contract of the Buyer to buy the Specified Area and the Seller to sell the
Specified Area in accordance with this Agreement on the Specified Area Closing
Date.

(z) At Closing of the balance of the Property, the Buyer shall grant to Seller
the Easement and Buyer shall cooperate and assist Seller (at no material cost to
Buyer) as reasonably requested by Seller in connection with Seller performing
the Specified Work.

The provisions of this Section 4 shall survive Closing.

5.                  Buyer agrees with Seller that (i) the provisions of Section
4 above are the sole and only obligation of Seller with respect to the hazardous
substances with respect to the Property (“Contamination”); and (ii) Buyer, its
successors and assigns, hereby release Seller of any and all liability with
respect to any environmental matters including, but not limited to, the
Contamination. The provisions of this release shall be included in the Deed as a
covenant running with the land.

6.                  The Agreement as modified by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms and
provisions of this Amendment and the terms of the Agreement, the terms of this
Amendment shall supersede and control to the extent of such inconsistency. Terms
not otherwise defined herein shall have the meaning set forth in the Agreement.

7.                  This Amendment may be executed in any number of
counterparts, each of which, when executed, shall be deemed an original and all
of which shall be deemed one and the same instrument. Facsimile transmission
signatures of this Amendment shall be deemed to be original signatures.

4

 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



  SELLER:        See Exhibit A attached hereto and made a part hereof       
BUYER:        SOUTHSTAR DEVELOPMENT PARTNERS, INC., a Florida corporation 



 



  

  By: /s/     Name:       Title:       Date:    





 

5

 



EXHIBIT A

 

SELLER

 

 

 

  BLUEGREEN SOUTHWEST ONE, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF TEXAS, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BRIDGES GOLF PRIVATE CLUB, INC. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  THE BRIDGES CLUB MANAGEMENT, LLC 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF GEORGIA, LLC 







          By: /s/     Name:       Title:       Date:    





 



 

 



 

 

  BLUEGREEN GOLF CLUBS, INC. 





          By: /s/     Name:       Title:       Date:    



 



 

 

  JORDAN LAKE PRESERVE CORPORATION 







          By: /s/     Name:       Title:       Date:    



 

 

 



 

 

 





 

